Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment, filed on 07/06/2022 has been entered and acknowledged by the Examiner.
In the instant applications, claims 1 and 4-32 have been considered and examined.  Claim(s) 2 and 3 has/have been canceled.

Allowable Subject Matter
Claims 1 and 4-32  are allowed.

The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because limitations an irradiation unit, comprising the conversion element comprising a monitoring structure having a conductive track or a conductive track structure are not disclosed. 
The closest prior art are Shibata et al. (US Pub. 2018/0058642) and Sugiyama (US Pub. 2015/0292687). While Shibata discloses irradiation unit (Fig. 1, 2; 20 light emitting device), comprising a pump radiation source in a form of a semiconductor chip (1 semiconductor laser element) for the emission of pump radiation in the form of a ray beam (Fig. 2), a conversion element (2/22 wavelength converting member; 0019) for at least partial conversion of the pump radiation into conversion radiation and Sugiyama discloses a pump radiation source (Fig. 1A; 10 semiconductor laser element) in a form of a semiconductor chip (10) for the emission of pump radiation in the form of a ray beam, a conversion element (40 wavelength converting member) for at least partial conversion of the pump radiation into conversion radiation. Neither Shibata nor Sugiyama disclose or suggest in summary the conversion element comprising a monitoring structure having a conductive track or a conductive track structure.
The remaining claims are allowable due to their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLENN ZIMMERMAN whose telephone number is (571)272-7614.  The examiner can normally be reached on 9:30AM-6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GLENN D ZIMMERMAN/Examiner, Art Unit 2875         

/ELMITO BREVAL/           Primary Examiner, Art Unit 2875